             Case 2:19-cr-20082-JAR Document 1 Filed 12/18/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS
                             (KANSAS CITY DOCKET)

UNITED STATES OF AMERICA


                       Plaintiff,

      v.                                              Case No. 19-20082-JAR-TJJ

JESUS LABRADO,


                       Defendant.




                                    INDICTMENT
       The Grand Jury charges:
                                          COUNT 1

       On or about November 16, 2019, in the District of Kansas, the defendant,

                                     JESUS LABRADO,

knowing he had been convicted of a crime punishable by imprisonment for a term exceeding one

year, to wit: in 2018, of Assault Second Degree and Armed Criminal Action, in Jackson County,

Missouri, Circuit Court, case number 1616-CR01683-01, crimes punishable under the laws of the

State of Missouri for a term exceeding one year; and in 2019, of Burglary, in Wyandotte County,

Kansas, District Court, case number 2016CR0788, a crime punishable under the laws of the State

of Kansas by imprisonment for a term exceeding one year, did knowingly and unlawfully possess

a firearm and ammunition, to wit: a Glock, model 22m .40 caliber pistol, bearing serial number

BAMC234, and ammunition in and affecting interstate and foreign commerce.

       This was done in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

                                              1
           Case 2:19-cr-20082-JAR Document 1 Filed 12/18/19 Page 2 of 3




                                    FORFEITURE NOTICE

       The allegations contained in Count 1 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United

States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

                                  FIREARMS FORFEITURE

       Upon conviction of the offense identified in Count 1 of this Indictment, the defendant,

                                       JESUS LABRADO,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and

Title 28, United States Code, Section 2461(c), any firearms and ammunition used in or involved

in the commission of the offenses, including, but not limited to the following:

               a.      a Glock, model 22m .40 caliber pistol, bearing serial number BAMC234;

               b.      ammunition seized in connection with this investigation.


                                                      A TRUE BILL.

DATED: December 18, 2019                              s/ Foreperson
                                                      FOREPERSON OF THE GRAND JURY

 Sheri Catania # 17907 for
STEPHEN R. MCALLISTER, Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730 / (913) 551-6541 (fax)
Stephen.mcallister@usdoj.gov
(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                                 2
          Case 2:19-cr-20082-JAR Document 1 Filed 12/18/19 Page 3 of 3




                                         PENALTIES


Count 1:
Felon in Possession of a Firearm/Ammunition 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

   #   NMT 10 years imprisonment;
   #   NMT $250,000 fine;
   #   NMT 3 years supervised release;
   #   Forfeiture Allegation; and
   #   $100 special assessment fee.




                                             3
